Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Andrew Chu (Reg. No. 46,625), on 13 January 2021.
In the claims: 
Claim 1 is amended as follows:
1. (Currently amended) A method of managing digital assets, the method comprising the steps of: 
installing an application on a device; 
creating a profile of a user on said application; 
providing personal details of said user; 
verifying said user; 
determining appropriate settings for said profile; 
accessing a first social networking
recognizing a first digital asset of a first digital asset group in said first social networking platform and a second digital asset of a second digital asset group in said first social networking platform, said first digital asset group being different from said second digital asset group;
6determining a first tag associated with said first digital asset and said second digital asset in said application; 
associating said first digital asset and said second digital asset with other digital assets recognized with said application having said first tag; 
sorting said first digital asset, said second digital asset, and said other digital assets recognized with said application having said first tag, according to said first tag; 
copying first data from said first digital asset of said first digital asset group from said first social networking platform; and 
saving or sharing said first data into a third digital asset of said first digital asset group in said second social networking platform, wherein the step of saving or sharing said first data comprises the step of opening a pop up/swipe down window.

Allowable Subject Matter
Claims 1, 2, 6, 9-10, 13 and 29-33 (renumbered as 1-11) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior arts of record do not expressly teach or render obvious the invention as recited in independent claim 1.  Specifically, the prior art does not teach the features of accessing different social networking platforms, recognizing and associating digital assets in asset groups having a same tag, and copying and sharing the digital assets utilizing a pop up/wipe down window in combination with the other limitations recited in the context of claim 1. 
The closest prior art, Skirpa et al. (U.S. PGPUB No. 2012/0010995 A1; hereinafter “Skirpa”) teaches a system and method for web content capturing, packaging, and sharing that include providing markup tags for the web content to one or more social networking websites. However, Skirpa does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claim 1. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method for web content capturing, packaging, and sharing that include providing markup tags for the web content to one or more social networking websites to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157